Case 1:19-cr-00036-SWS Document 32 Filed 04/15/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA, )

Plaintiff,
VS. Case No. 19-CR-36-SWS
JASON LITTLE,

Defendant. )

 

 

MOTION TO SUPPRESS BASED ON THE 5™ AMENDMENT

 

COMES NOW Defendant, Jason Little, by and through Counsel P. Craig Silva of
Williams, Porter, Day, and Neville, P.C., and submits this Motion to Suppress Based on the Fifth

Amendment.

1, On February 24, 2019, according to the Affidavit of Jay S. Johnson, the following

occurred:

a. At around 9:15 a.m. on February 24, 2019, Jason Little, via text
message contacted Special Agent Broad with the Wyoming
Division of Criminal Investigation. Little was familiar with
Broad due to Little’s involvement with methamphetamine.

b. Little informed Broad that he was armed, angry, and suicidal and
headed to a residence in Thermopolis, Wyoming. In particular,
Little stated that “today was the day he was going to die.”

c. Little was intercepted a little before noon in Thermopolis. Little
was removed from his vehicle arrested and placed in a patrol
vehicle.

d. Little was taken to the hospital and was questioned at the
hospital by law enforcement at the hospital he said, “. . . the last
time he did methamphetamine was a month ago ... a week ago.”
Case 1:19-cr-00036-SWS Document 32 Filed 04/15/19 Page 2 of 3

2. Little is charged with being a Unlawful User of Controlled Substance in Possession
of a Firearm. 18 U.S.C. §§ 922(g)(3) and 942(a)(2). This statement appears from the current record
to be un-Mirandized, and it is not clear whether it was simply a volunteer statement or under
questioning of law enforcement. As such, the statement is subject to a motion to suppress on the
current factual record.

3. The Fifth Amendment privilege against self-incrimination governs the
admissibility of most statements. The Fifth Amendment requires that no person “be compelled in
any criminal case to be a witness gains himself.” Suppression is most likely warranted here because
of a violation of the rule espoused in Miranda. In Miranda the Court declared that custodial
interrogation generates “inherently compelling pressures which work to undermine the
individual’s will to resist and to compel him to speak where he does not otherwise do so freely.”
Miranda, 384 U.S. 291 at 467. The Miranda requirement only affects the admissibility of
statements obtained through custodial interrogation. Rhode Island v. Innis, U.S. 291, 297 (1980).
Custodial interrogation consists of “questioning initiated by law enforcement officers after a
person has been taken into custody or otherwise deprived of his freedom of action in any significant
way.” Miranda, 384 U.S. at 444,

4, From the current record, there would appear to be a Fifth Amendment violation in
that Mr. Little was in custody, and likely subject to interrogation without any warnings. This means
that the above-quoted statements should be suppressed.

WHEREFORE the Defendant, Mr. Little, requests a ten-day extension of the deadline to

file pretrial motions.

[Remainder of Page Intentionally Left Blank]
Case 1:19-cr-00036-SWS Document 32 Filed 04/15/19 Page 3 of 3

DATED this 15"" day of April, 2019.

/s/ P. Craig Silva

P, Craig Silva, WSB No. 6-3066
Williams, Porter, Day & Neville, P.C.
159 N. Wolcott St., Suite 400 (82601)
P.O, Box 10700

Casper, WY 82602

Phone: 307-265-0700

Fax: 307-266-2306

csilva(@wpdn.net

CERTIFICATE OF SERVICE
I hereby certify that on the 15" day of April, 2019, I served a true and correct copy of the

foregoing Motion to Suppress to Counsel of record via CM/ECF or the Court’s electronic filing
system.

/sf P. Craig Silva
